     Case 1:19-cv-00597 Document 28 Filed 04/15/20 Page 1 of 2 PageID #: 241



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                         CIVIL ACTION NO. 1:19-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the parties’ Joint Motion for

Extension of Time to File Report of the Parties Required by the

January 21, 2020 Consent Order.          (ECF No. 26.)     The parties

state that they need additional time to determine whether the

remaining claims can be informally resolved, and also assert

that an extension of time until April 20, 2020 will permit the

parties to submit a more accurate and complete status report to

the court.     (Id.)

       For good cause shown, the parties’ joint motion for an

extension of time to file a status report is GRANTED.              The

deadline is extended to April 20, 2020.
  Case 1:19-cv-00597 Document 28 Filed 04/15/20 Page 2 of 2 PageID #: 242



     The Clerk is directed to send a copy of this Order to

counsel of record.

     IT IS SO ORDERED this 15th day of April, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    2
